Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 1 of 22




                    EXHIBIT 20
               Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 2 of 22




          Sonar Phish Anti-Evasion Update
                                                  9/12/2018




CONFIDENTIAL                                                                                          MSFT_T0C00042450
                 Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 3 of 22




Attackers are preventing us from seeing phish
content/landing pages

• We've observed four types of evasion
    o Network evasion
    o Time based evasion
    o App level evasion
    o Human/Machine validation evasion



• Network and Time-based are having the largest impact on customers

  • Since 8/1/2018, 49% of attachment based phish FN volume is attributed to network and time-based
     evasion. We've confirmed through hand grading URLs that most of this is network evasion


  • Since 9/1/2018, 26% of the unique URL ENs checked against phish tank TI feed exhibit network and time-
     based evasion. Yet to assess the attributed message volume




CONFIDENTIAL                                                                                            MSFT_T0C00042451
                                    Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 4 of 22




Approach for gaining more insight
    The team is gathering data to validate the following hypothesis
     • Network based: URLs that are not accessible from Microsoft IP ranges are reachable when routed through Non-
          Microsoft IP ranges
     • Network based: URLs that are not accessible in all regions can be reached through aspecific targeted region or a
          customer's region
     • Possible network or time-based: Given the same IP range/region, URLs that are not accessible initially are reachable
          after some time interval



                  URL selection                                                  Testing methods                 Conditions
                  criteria                                                                                       indicating evasion


                           'Select all Non-200                                       •Route through different        •If Non-200     ->   200 OK
                             response URLs (from 10                                   DCs                            •If Good   ->   Phish
                             SN3 machines)                                           •Route via Z-scaler             •If seen different Final URLs
                           'Select arandom sample of                                 •Route at different times       •If seen different content
                            200 response URLs 1
                                                                                     •Route via Proxify              •If seen different
                           'Select URLs from TI feeds                                •Compare with Smart              downloaded hash
                                                                                      Screen raw telemetry




'   Same URL resolving to different final URLs indifferent regions with 200 OK
    Same URL providing different response codes at different times




     CONFIDENTIAL                                                                                                                            MS FT_TOCOO 0424 52
                          Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 5 of 22




Approaches for addressing the issue
 Network Evasion                                                                               Time Based Evasion
Issue:                                                                                         Issue:
    Sonar currently does not use un-                                                                URLs that returned server errors such as 400,
    attributable network space for routing                     Non-                                404 etc. returned 200 OK response when
    traffic. So attackers evade Microsoft                   Microsoft IP                           rescanned later from the same IP space
    IPs or target specific regions                             space

Approaches                                                                                    Approaches
                                                             Customer!

         Route traffic through anonymous                     Recipient's
                                                                                                        EOP to reduce caching interval for Non-Bad
                                                               Region
          proxy services (Z-scaler, Proxify)                                                            URLs to 30 minutes [Deployment in
                                                                                                        progress]
                                                            Customer's IP
         EOP apply region-based cache                           space
                                                                                                        Re-detonate the URLs that come back with
                                                                                                        server errors at alater time

         Route traffic through Z-scaler For
         common customers, (Azure WAN                                                                   [OP to reduce caching interval for Non-Bad
         forward proxy partners?)                            Customer's                                 attachments to 30 minutes
                                                              Endpoint

         Final URL Domain Photo-DNA
         hash match against SmartScreen/
         Windows App-guard data                                                  Risks
                                                                                •   Possible evasion of Z-Scaler and Proxify IPs
                                                                                •   Dependency on Partner team's commitment on the delivery




CONFIDENTIAL                                                                                                                 MSFT_T0C00042453
               Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 6 of 22




                                             Proxify




CONFIDENTIAL                                                                                          MS FT_TOCOO 0424 54
                     Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 7 of 22




Proxify can help combat network evasion
 We evaluated in three ways

   0    We assessed whether Proxify bridges the non-ZOO OK gap

            Out of asample of 170,000 unique URLs that received non-200 OK response from Safe Attachments and Time of Click submissions,
            74,000 (44%) resulted in 200 OK using Proxify


            The remaining 96,000 did not resolve. We want to assess whether any of those would resolve using, for example, Z-scaler



   0    We did an off line impact analysis on confirmed FNs

            Of the 170,000 unique URLs with non-200 OK, we identified asample of 811 unique URLs as confirmed FNs and routed these URLs
            through Proxify (within three hours of initial submission)


            102 of the 811 (13%) yielded 200 OK giving us achance to run adetection on the phishing page. Unique URLs can range from
            thousands to millions of delivered phishing messages


        •   We expect the 200 OK yield to increase in aproduction workflow given routing will occur much faster (vs. the three hours) after initial
            submission


   0    We ran a three -day, near real -time test in production

        •   We routed non-200 OK URLs through Proxify (within 5minutes) and ran our detections on the retrieved content.


        •   We detected 28% of 211 actual network evasion FNs.




CONFIDENTIAL                                                                                                                              MSFT_T0C00042455
                     Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 8 of 22




There are tradeoffs that effect scale and cost
 0    There's amultiplier effect caused by subsequent requests to complete the final landing page. This results in higher
      Proxify usage.
                                 SONAR                                             PROXI FY                            INTERN ETS



                                           Initial request for the
                                            URL from mail flow


                        http://url.com                               1 request   —>                      1 request




                                                                                                                            Content Servers
                                                                                       Proxify Routing
                           Initial HTML




                                                              •      "2O request   *                      2O request    >
                           Requests for
                            content to
                                                                     7
                           complete the
                               page            Subsequent requests
                                                 to complete the
                                               page (e.g. CDN hits)




 0    Not routing 0reduces the Proxify requests by roughly 5x. We know alarge portion of the Os are due to Sonar errors we
      need to address
      • Routing 401, 403, 404, and 0's result in "536k requests peak/ hour
      • Routing only 401, 403, and 404 results in "'110k requests peak             /hour




CONFIDENTIAL                                                                                                                                  MSFT_T0C00042456
                                   Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 9 of 22




We modeled four routing approaches
  Estimated monthly and annual costs for each approach:

 ASSUMPTIONS


 Estimated Sonar URL Volume       /hr                                                                   Total Peak Request Volume   /hr        Proxify Rates/Mo.             Annual Cost Est. Before Discounts
 401,402, 403                                       110,000   First Request Only and 401,402,403                                220,000    $                        11,860   $                         142,320
 401,402, 403, 0                                    536,000   First Request Only and 401, 402, 403, 0                          1,072,000   4                        36,975                             443,700
                                                              All Requests and 401,402,403                                     2,420,030   6                       63,370                              760,440
 Requests per Initial URL                                     All Requests and 401, 402, 403,0                                11,792,000   $                       156,865                            1,882,380
 Re-direct requests on initial URL
 Added requests to fetch page resources             20                                                            Multiples                        F.'lulti pies                        Multiples
                                                              First Request Only and 401,402,403                     1                                  1
 Total Requests                                               First Request Only and 401, 402, 403, 0                5                                                                      3
 Total requests for only initial URL                 2        All Requests and 401, 402, 403                         11                                                                     5
 Total requests for initial URL and all resources   22        All Requests and 4Ol,402,403,0                         54                                13                                   13




  Inputs            CaIcriltecl




CONFIDENTIAL                                                                                                                                                                         MSFT_T0C00042457
                     Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 10 of
                                                           22




We'll start with option A, learn, and iterate

 0     OPTION    APPROACH


                 • Route first request only through Proxify
                                                              CUSTOMER RISK

                                                              FNs due to attackers checking source IP on all
                                                                                                               RATIONALE/TRADEOFF


                                                                                                               Determine impact on EN reduction and iterate
       A                                                      requests plus some portion of the Os caused by
                     Route 401, 403, 404                                                                       vs. spending 3-13X more right away
                                                              network evasion

                 • Route first request only through Proxify
                                                              FNs due to attackers checking source IP on all   3x cost of A without insight on incremental FN
       B             Route 401, 403, 404, 0
                                                              requests                                         reduction gains


                 • Route all requests through Proxify
                                                              FNs due to some portion of the Os caused by      5x cost of A without insight on incremental FN
       C         .   Route 4O1,403,404
                                                              network evasion                                  reduction gains


                 • Route all requests through Proxify                                                          13x cost of A without insight on incremental FN
       D
                     Route 401, 403, 404, 0                                                                    reduction gains
                                                                                      -




 0     We can repurpose funds from unused Solebit budget ($6OOk in FY19) for Proxify




 0     Proxify will only log domains and not full URLs to ensure we maintain compliance
       • We send full URLs (i.e. query parameters) that could contain, for example, usernames
       • Only domains will be logged, not full URLs




CONFIDENTIAL                                                                                                                                   MSFT_T0C00042458
                                           Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 11 of
                                                                                 22




       Next Steps
           ---------------------------------------------------------------------------------------------------------------



      •.                                    Redacted
                    •Provision for data retention and purge (less than 72 hours)
                    •Provision for logging (domains only)
                    •If logging malfunction occurs, SLA and steps for resolution

      •Verify switch proxy endpoints for scope of use
                    •No EU or APAC traffic being routed through NA

      •Ensure Proxify not selling our data

      •Evaluate Z-scaler




CONFIDENTIAL                                                                                                                    MSFT_T0C00042459
               Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 12 of
                                                     22




                                           Appendix




CONFIDENTIAL                                                                                        MS FT_TOCOO 042460
                              Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 13 of
                                                                    22




Solution Options                                  -     Network and Time-Based Evasion
Network Evasion                                                                   Time Based Evasion
Issue:                                                                            Issue:
    Sonar currently does not use un-attributable network space for                     URLs that returned server errors such as 0, 400, 404 etc. returned 2000K
    routing detonation network traffic. Following evasion types are                    response when rescanned later
    occurring:
         o     Microsoft IP Range evasion
         o     Target aspecific region
         o     Target aspecific tenant or auser


                                                                                                         .
    Options:                                                                      Options:
    1.       Route traffic through anonymous proxy services (Z-scaler, Proxify)   1.   E.()P to reduc.
    2.       Checks against internal and 3rd Party TI feeds                       2.   Re-detonate the URLs that come back with server errors



     • FOP to apply region-based cache                                            3.   [OP to reduce caching interval for Non-Bad attachments to 30 minutes
     • Final URL Domain Photo-DNA hash match against                              4.   Final URL Domain Photo-DNA hash match against SmartScreen/Windows
             SmartScreen/Windows App-guard data                                        App-guard data
     • For common Office! Z-scaler customers, route traffic through Z-
             scaler (Azure WAN forward proxy partners?)



Risks
•    Possible evasion of Z-Scaler and Proxify IPs
•    Dependency on Partner team's commitment on the delivery




CONFIDENTIAL                                                                                                                                     MSFT_T0C00042461
                          Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 14 of
                                                                22




Solution Options                             -    App Level and Human Validation Evasion

App Level Evasion                                                      Human Validation Evasion

 Issue:                                                                Issue:
     Scenarios where the landing page is not displayed during the      0   Display iavaScript prompts
     detonation as the page doesn't load in the chrome browser.        •   Continue/Select Provider/.. other intermediate pages
                                                                           Activate phish content only after answering Captcha/Re-Captcha queries




Options:                                                               Options:


 •   Use TOC user agent string to mimic the real user's browser        •   Selectively follow the links from intermediate pages
 •   Final URL Photo-DNA hash match against SmartScreen/Windows App-   •   Using Smart Screen data to circumvent the captcha page (using redirection
     guard data                                                            chain)
                                                                       •   Final URL Photo-DNA hash match against SmartScreen/Windows App-guard
                                                                           data




 Risks
 •   Dependency on Partner team's commitment on the delivery




CONFIDENTIAL                                                                                                                       MS FT_TOCOO 042462
                             Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 15 of
                                                                   22




Network Geo-IP Evasion (Problem)
    Sonar currently does not use un-attributable network space for routing detonation network traffic.


•    Evade Microsoft IP Ranges: Attackers can easily attribute the traffic to Microsoft and not serve the phish content


•    Target aspecific region: Attackers validate and attribute the traffic to aspecific region and display content accordingly.


•    Target aspecific tenant or auser: Spear phishing combined with network IP evasion to target aspecific org/user's expected network range.




                                                                                                             !.T1 -
                                                                                                                  TEE:RE   -:—   1c,




    CONFIDENTIAL                                                                                                                           MSFT_T0C00042463
                             Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 16 of
                                                                   22




Network Geo-IP Evasion (Solution Option)
•    Route URL traffic through Customer based IP range to combat specific tenant targeted attack
•    Route URL traffic through aspecific region to combat geo evasion
•    Route URL traffic through anonymous proxy services to combat Microsoft IP evasion
•    Route URL traffic through multiple regions for result comparison, analysis and determination (propose [OP to do region-based caching, Use MS data center
     routing to get region-based results)
•    Check the results from Sonar against the 3P TI feeds for comparison, analysis and determination
•    Check the results from Sonar against internal MS partner team logs such as Smart Screen and Windows App Guard for comparison, analysis and determination


                                                Mu It -1 yei eddefense




                                             Compare SIgnals from Partners



                                                                                     Regon Based Caching)




    CONFIDENTIAL                                                                                                                            MS FT_TOCOO 042464
                            Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 17 of
                                                                  22




Time Based Evasion
There are scenarios where a URL that returned server errors such as 400, 403,404, 0 etc., are activated after some time. The idea is to evade the sandbox
analysis and launch the attack when the user clicks on it. To counter act this evasion, the proposed solution is to re-detonate the URLs that returned error first
time after acertain time.




                                                                                                                   ECP 0c2vcr             1111 -
                                                                   Re
                                  F0                                                   Iced the e eel to
                                                                           00
                                                                                             10 F'                  IC 0000     be ee otboc
                                 ttdCtOLO22
                                                                       C
                                                                                                                     0000 d:L2IIt   c.emplcte




                                                                            N--
                                                                                                         No


                                              It •!eool:t fc'o
                                                                 t:fl                                                  Soneo   00
                                                                                              o0urno 2210
                                                            1    00k                                                           ole URI
                                                                                              rooec 00
                                                       22   0r'e Troo'0




 CONFIDENTIAL                                                                                                                                      MS FT_TOCOO 042465
                      Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 18 of
                                                            22




Browser based Evasion
There are scenarios where the landing page is not displayed during the detonation as the page doesn't load in the chrome
browser. Afew common scenarios are:
A specific browser not showing content i.e. not rendering page to Chrome (but rendering in Firefox, IE)
Landing page doesn't display expected phish content if the detonation environment doesn't meet the configuration that a
general user is likely to have (Ex: No browser history, cookies etc.)




                                                     '/ut-vered   ftj   p




                                 on     t
                           L;:<t;:t?d   !-




 CONFIDENTIAL                                                                                               MS FT_TOCOO 042466
                            Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 19 of
                                                                  22




Human Validation
• A novel evasion technique includes malicious URL page that requires certain actions on the user's part to ensure that the attack is launched
  on areal-live PC rather than within adetonation environment. In this category the phish kit checks for telltale signs that it's running on an
  automated VM environment. The common evasion scenarios are:

• Activate the phish content only after answering Captcha/Re-Captcha queries

• Activate the phish content after the user scrolls

• Activate the phish content after acertain number of mouse movements or clicks

• Not launch phish, when there's suspiciously fast mouse movements




  CONFIDENTIAL                                                                                                                                    MSFT_T0C00042467
                       Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 20 of
                                                             22




      Types of Evasion

      •Network level evasion
         Ex: Evading Microsoft IPs, Targeted threats to specific regions, tenant regions etc.


         Time delayed evasion
         Ex: Delayed launch of phish content that's active after acouple of hours)


      •App level evasion
         (Ex: Browser based evasion)


      •Human/Machine validation evasion
         (Ex: Captcha/Re-captcha evasion)




CONFIDENTIAL                                                                                                MSFT_T0C00042468
                                        Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 21 of
                                                                              22




Situation                               -   DELETE
• Attackers are preventing our ability to see the phish content/landing pages

• Of the total URL based undetected phish, evasion attributes to x% of the misses

• Of the total attachment based undetected Phish, evasion attributes to y% of the misses

• Include URL count charts as well (Include Time range
    Message volume for Annotated URIs




                                                                       Evasion Types




 CONFIDENTIAL                                                                                                                MS FT_TOCOO 042469
               Case 0:20-cv-60416-AMC Document 97-20 Entered on FLSD Docket 07/09/2021 Page 22 of
                                                     22




        •We detonated 170K URLs that received non-200 OK response from
         SafeAttachments and TimeOfClick submissions
        •We received 200 OK response for 74K URLs while 96K URLs still
         received non-200 OK responses
        •Based on TI feeds we had 811 potential ENs from these 170K URLs
        •Routing traffic via proxify would have given us change to detect at
         least 102 out of them which is 12.5%




CONFIDENTIAL                                                                                        MSFT_T0C00042470
